FILED
                           NOT FOR PUBLICATION
                                                                            JAN 22 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMAL GHANNAM GUSTAFSON, an                       No.    17-56070
individual,
                                                 D.C. No.
              Plaintiff-Appellant,               2:16-cv-06898-PSG-PLA

 v.
                                                 MEMORANDUM*
SUNTRUST MORTGAGE, INC., a
Virginia Corporation; U.S. BANK, N.A.,
as Trustee for BAFC 2007-4,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                          Submitted December 6, 2018**
                              Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges, and RICE,*** Chief District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
      Plaintiff-appellant Amal Gustafson (Gustafson) appeals the district court’s

grant of summary judgment in favor of defendant-appellees SunTrust Mortgage,

Inc. (SunTrust) and U.S. Bank, N.A. (U.S. Bank). We have jurisdiction pursuant

to 28 U.S.C. § 1291. We review de novo a summary judgment ruling. See Zetwick

v. Cty. of Yolo, 850 F.3d 436, 440 (9th Cir. 2017).

      1. The district court correctly concluded that Gustafson failed to raise a

material issue of fact regarding her claims for breach of contract, promissory

estoppel, fraud/misrepresentation, intentional infliction of emotional distress

(IIED), and violations under the Equal Credit Opportunity Act (ECOA). See id.

(stating summary judgment standard). Nothing in the record indicates that

SunTrust or U.S. Bank ever promised to provide a good faith loan modification to

Gustafson. As no such contract existed, there could be no breach. See Prof’l

Collection Consultants v. Lujan, 23 Cal. App. 5th 685, 690 (2018), as modified

(listing the elements for a breach of contract claim). Similarly, because there was

no promise made by either SunTrust or U.S. Bank, Gustafson could not raise a

material issue of fact regarding fraud/misrepresentation, detrimental reliance, or

promissory estoppel. See Aceves v. U.S. Bank, N.A., 192 Cal. App. 4th 218, 225

(2011), as modified (listing the elements for a promissory estoppel claim); see also




                                          2
Small v. Fritz Cos. Inc., 65 P.3d 1255, 1258 (Cal. 2003) (listing the elements for a

fraud/misrepresentation claim).

      Gustafson failed to raise a material issue of fact regarding extreme or

outrageous conduct on the part of SunTrust or U.S. Bank. See Lawler v.

Montblanc N. Am., LLC, 704 F.3d 1235, 1245 (9th Cir. 2013) (listing the elements

for an IIED claim under California law). California courts have specifically ruled

that foreclosure proceedings conducted without threat or insult, such as here, do

not give rise to an IIED claim. See Wilson v. Hynek, 207 Cal. App. 4th 999, 1009

(2012).

      Finally, we agree with the district court that Gustafson failed to raise a

material issue of fact that either SunTrust or U.S. Bank discriminated against her

on the basis of her race or national origin in violation of the ECOA. See Schlegel

v. Wells Fargo Bank, NA, 720 F.3d 1204, 1210 (9th Cir. 2013); see also 15 U.S.C.

1691(a).

      2. Gustafson waived any argument concerning damages due to failure to

adequately address the issue in her opening brief, including the type of damages

sought and the basis for an award of damages. See Freedom From Religion

Found., Inc. v. Chino Valley Unified Sch. Dist. Bd. of Educ., 896 F.3d 1132, 1152

(9th Cir. 2018).


                                          3
AFFIRMED.




            4